

Exhibit 10.2


AMENDMENT NO. 2
(Subordinated Credit Agreement)


This Amendment No. 2 ("Agreement") dated as of April 30, 2009 ("Effective Date")
is among Abraxas Energy Partners, L.P., a Delaware limited partnership
("Borrower"), the lenders party to the Credit Agreement described below from
time to time as Lenders, and Société Générale, as Administrative Agent (in such
capacity, the "Administrative Agent").


RECITALS


A.                      The Borrower, the Lenders and the Administrative Agent
are parties to the Subordinated Credit Agreement dated as of January 31, 2008,
as amended by that certain Amendment No. 1 dated as of January 16, 2009 (as so
amended and as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"; each capitalized
term defined in the Credit Agreement and used herein without definition shall
have the meaning assigned to such term in the Credit Agreement, unless expressly
provided to the contrary).


B.                      Contemporaneously herewith, the Borrower, the Senior
Agent and the Senior Lenders (each as defined in the Credit Agreement) propose
to make certain amendments to the Senior Credit Agreement (as defined in the
Credit Agreement) pursuant to that certain Amendment No. 2 dated as of April 30,
2009 (the "Senior Credit Agreement Amendment") among the Borrower, the Senior
Agent and the Senior Lenders.


C.                      The Borrower has requested that the Lenders (a) to the
extent required to make such agreement effective, consent to the Senior Credit
Agreement Amendment and (b) make certain amendments to the Credit Agreement as
provided herein.


D.                      The Borrower, the Administrative Agent and the Lenders
wish to, subject to the terms and conditions of this Amendment, make certain
amendments to the Credit Agreement as provided herein.


THEREFORE, the Borrower, the Administrative Agent and the Lenders hereby agree
as follows:


ARTICLE I.
 
DEFINITIONS
 
Section 1.01 Terms Defined Above.  As used in this Agreement, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein.
 
Section 1.02 Other Definitional Provisions. The words "hereby", "herein",
"hereinafter", "hereof", "hereto" and "hereunder" when used in this Agreement
shall refer to this Agreement as a whole and not to any particular Article,
Section, subsection or provision of this Agreement.  Article, Section,
subsection and Exhibit references herein are to such Articles, Sections,
subsections and Exhibits of this Agreement unless otherwise specified. All
titles or headings to Articles, Sections, subsections or other divisions of this
Agreement or the exhibits hereto, if any, are only for the convenience of the
parties and shall not be construed to have any effect or meaning with respect to
the other content of such Articles, Sections,
 

 

--------------------------------------------------------------------------------

 

subsections, other divisions or exhibits, such other content being controlling
as the agreement among the parties hereto.  Whenever the context requires,
reference herein made to the single number shall be understood to include the
plural; and likewise, the plural shall be understood to include the
singular.  Words denoting gender shall be construed to include the masculine,
feminine and neuter, when such construction is appropriate; and specific
enumeration shall not exclude the general but shall be construed as
cumulative.  Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.
 
ARTICLE II.
 
CONSENT
 
Section 2.01Consent; Acknowledgment; Agreement.  Subject to the terms of this
Amendment and to the extent required to make such agreements effective, the
Administrative Agent and the Lenders hereby consent to the execution and
delivery of the Senior Credit Agreement Amendment and the terms and conditions
thereof.  The consent by the Lenders and by the Administrative described in this
Section 2.01 is referred to herein as the "Consent."  The Consent is contingent
upon the satisfaction of the conditions precedent described in Article V
below.  The Consent is strictly limited to the extent described herein.  Nothing
contained herein shall be construed to be a consent to or a permanent waiver of
the Sections covered by the Consent provided for herein or any other terms,
provisions, covenants, warranties or agreements contained in the Credit
Agreement or any other Loan Document.  The Lenders reserve the right to exercise
any rights and remedies available to them in connection with any other present
or future defaults with respect to any provision of the Credit Agreement or any
other Loan Document.  The description herein of the Consent is based upon the
information provided to the Lenders on or prior to the date hereof, and, to the
extent that material information is incorrect or omitted with respect to any
activity, event or circumstance that could result in a Default or Event of
Default, the Consent shall not be deemed to apply to such activity, event or
circumstance.  The failure of the Lenders to give notice to the Borrower of any
such Defaults or Events of Default is not intended to be nor shall be a waiver
thereof.  The Borrower hereby agrees and acknowledges that the Lenders require
and will require strict performance by the Borrower of all of its obligations,
agreements and covenants contained in the Credit Agreement and the other Loan
Documents pursuant to the terms thereof, and no inaction or action regarding any
Default or Event of Default is intended to be or shall be a waiver thereof.
 
ARTICLE III.
 
AMENDMENTS
 
Section 3.01Section 1.01 of the Credit Agreement is hereby amended by deleting
the defined term "Applicable Margin" in its entirety and replacing it with the
following:
 
"Applicable Margin" means, with respect to any Advance, (a) during such times as
any Event of Default exists, 3% per annum plus the rate per annum set forth
below for the relevant Type of such Advance based on the applicable date, and
(b) at all other times, the rate per annum set forth below for
 
2

--------------------------------------------------------------------------------


the relevant Type of such Advance.  The Applicable Margin for any Advance shall
change when and as any such Event of Default commences or terminates.
 
 
Eurodollar Rate Advances
Reference Rate Advances
10.00%
9.00%




Section 3.02Section 7.01(p) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
 
(p)           Equity Issuance Proceeds. The Borrower fails to receive Equity
Issuance Proceeds in immediately available funds in an amount equal to at least
$20,000,000 on or before May 7, 2009.
 
ARTICLE IV.
 
REPRESENTATIONS AND WARRANTIES
 
Section 4.01 Representations and Warranties.  The Borrower represents and
warrants that: (a) its representations and warranties contained in Article IV of
the Credit Agreement and its representations and warranties contained in the
Security Instruments, the Guaranties, and each of the other Loan Documents to
which it is a party are true and correct in all material respects on and as of
the Effective Date, as though made on and as of such date, except those
representations and warranties that speak of a certain date, which
representations and warranties were true and correct as of such date; (b) no
Default has occurred and is continuing; (c) the execution, delivery and
performance of this Agreement are within the corporate power and authority
of  the Borrower and have been duly authorized by appropriate partnership action
and proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of the Borrower enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (f) the Liens under the
Security Instruments are valid and subsisting and secure the Borrower's
obligations under the Loan Documents.
 
ARTICLE V.
 
CONDITIONS
 
This Agreement shall become effective and enforceable against the parties hereto
upon the occurrence of the following conditions precedent:


Section 5.01 Documentation.  The Administrative Agent shall have received
multiple original counterparts, as requested by the Administrative Agent, of
this Agreement duly and validly executed and delivered by duly authorized
officers of the Borrower, the Administrative Agent, and the Lenders.
 
3

--------------------------------------------------------------------------------


Section 5.02 Senior Credit Agreement Amendment.  The Administrative Agent shall
have received true and correct copies of the fully-executed Senior Credit
Agreement Amendment and such agreement shall have become effective.
 
Section 5.03 No Default.  No Default shall have occurred and be continuing as of
the Effective Date.
 
Section 5.04 Representations and Warranties.  The representations and warranties
in this Agreement shall be true and correct in all material respects.
 
Section 5.05 Fees and Expenses.  The Borrower shall have paid all fees and
expenses of the Administrative Agent's outside legal counsel and other
consultants pursuant to all invoices presented for payment on or prior to the
Effective Date.
 


ARTICLE VI.
 
MISCELLANEOUS
 
Section 6.01 Effect on Loan Documents; Acknowledgments.
 
(a)           The Borrower acknowledges that on the date hereof all Obligations
are payable without defense, offset, counterclaim or recoupment.
 
(b)           The Administrative Agent and the Lenders hereby expressly reserve
all of their rights, remedies, and claims under the Loan Documents.  Nothing in
this Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of the Administrative Agent or any Lender with respect to the Loan
Documents, or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Loan Documents.
 
(c)           Each of the Borrower, the Administrative Agent and the Lenders
does hereby adopt, ratify, and confirm the Credit Agreement, and acknowledges
and agrees that the Credit Agreement and all other Loan Documents are and remain
in full force and effect, and the Borrower acknowledges and agrees that its
liabilities under the Credit Agreement and the other Loan Documents are not
impaired in any respect by this Agreement or the consent and amendment granted
hereunder.
 
(d)           This Agreement is a Loan Document for the purposes of the
provisions of the other Loan Documents.  Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement shall
be a Default or Event of Default, as applicable, under the Credit Agreement.
 
Section 6.02 Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.
 
4

--------------------------------------------------------------------------------


 
Section 6.03 Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Lenders, the Borrower, the Administrative Agent and
their respective successors and assigns permitted pursuant to the Credit
Agreement.
 
Section 6.04 Invalidity.  In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.
 
Section 6.05 Governing Law.  This Agreement shall be deemed to be a contract
made under and shall be governed by and construed in accordance with the laws of
the State of New York.
 
Section 6.06Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT, THE NOTES,
AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR
AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 



 


[Signature Pages Follow]

 
HOUSTON\2282724
 
5

--------------------------------------------------------------------------------

 
